United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1166
                                     ___________

Frederick L. Pitchford,                   *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Denzil Price Marshall, Jr., District      *
Judge, Personal Capacity; H. David        *       [UNPUBLISHED]
Young, Magistrate Judge, Personal         *
Capacity; Jane A. Kim, Attorney,          *
Officer of the Court,                     *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: May 24, 2011
                                  Filed: June 6, 2011
                                   ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Frederick Pitchford appeals the district court’s1 preservice dismissal of his civil
rights action. We conclude that dismissal was proper. See Mireles v. Waco, 502 U.S.
9, 11-12 (1991) (per curiam) (judicial immunity); Kurtz v. City of Shrewsbury,


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
245 F.3d 753, 758 (8th Cir. 2001) (requirements for conspiracy claim under 42 U.S.C.
§ 1985); Jensen v. Henderson, 315 F.3d 854, 863 (8th Cir. 2002) (42 U.S.C. § 1986
claim depends on existence of valid § 1985 claim). Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




                                        -2-